PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/906,925
Filing Date: 19 Jun 2020
Appellant(s): VMware, Inc.



__________________
Mani Adeli(39,585)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/24/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/24/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-21 rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/044341 issued to Chandrashekhar, et al.(Chandrashekhar) in view of US 2018/0123877 issued to Saxena et al.(Saxena).
(2) Response to Argument
The applicant argues in substance that, 
a) Chandrashkhar does not teach local network manager and central controllers at each physical site, in particular the network management system, at each of multiple physical sites, (i) a local network manager for receiving a logical network configuration for the physical site from the global network manager and (ii) a set of controllers for distributing logical network configuration data to computing devices that implement the logical network at the physical site 
In reply to a); The examiner disagrees, that Chandrashkhar does not teach “at each physical site, (1) a local manager for receiving a logical network configuration for the physical site from the global network manager, and (2) a set for distributing logical network configuration data to computing devices that implement the logical network at the physical site”, Chandrashkhar, Fig.2,6, para.108-110, shows private datacenter and multiple public data centers, therefore teaches multiple physical site and shows that the MP/CCP sends configuration data to each gateway controller of the public data center(local network manager) which then sends the configuration data to the control agents(central controllers) then distributes this configuration  data to multiple host machines, In further Sexena, Fig.1, teaches central controllers for sending configuration updates to the different host machines.
b) Sexan does not teach  a global network manager for receiving global network configuration data for multiple physical sites,
In reply to b); The examiner disagrees, that Sexena does not teach a global manager that receives global logical network configuration data for multiple physical site, the claims requires that a global manager receives global network configuration for different sites. Sexena, Fig.1, para.14-15, shows a management plane  that receives logical network configuration inputs such as logical ports, MAC,IP addresses, etc which then sends the configuration updates to the central controller to be distributed to the different host machines(ie multiple sites), therefore Sexena teaches a global manager that receives global logical network configuration for multiple physical sites.
c) claim 2, the prior art does not teach the global network manager executes at a separate site than any of the physical sites spanned by the logical network,
In reply to c); In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Chandrashekhar, Fig.6; shows the MP/CCP at different data center,  Chandrashekhar was not relied upon to show a global network manager, rather Sexena, para.14, teaches the management plane maybe implemented as distributed or clustered system.
d) claim 3, 4, the prior art does not teach the global manager executes at a particular one of the physical sites,
In reply to d); In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Chandrashekhar, Fig.2, shows MP/CCP on the private data center and Fig.5,7,para.88; shows MP/CCP on the public datacenter,  Chandrashekhar was not relied upon to show a global network manager, rather Sexena, para.14, teaches the management plane maybe implemented as distributed or clustered system.
e) claim 5, the prior art does not teach the global network manager and the local network manager for the particular physical site share a database stored at the particular physical site,
In reply to e); In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Chandrashekhar, Fig.2,5,; MP/CCP with local controller;  para.111; the use of MFE configuration database,  Chandrashekhar was not relied upon to show a global network manager, rather Sexena, para.14, teaches the management plane maybe implemented as distributed or clustered system.
f) claim 6,7,  the prior art does not teach active and standby global manager at different physical sites,
In reply to f); In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Chandrashekhar, Fig.2, shows MP/CCP on the private data center and Fig.5,7,; shows MP/CCP on the public datacenter; the different data center considered to be at different sites rather Sexena, para.14, teaches the management plane maybe implemented as distributed or clustered system.
g) claim 12, the prior art does not teach central controllers determine which computing devices require which logical network configuration data,
In reply to g); Chandrashekhar, Fig.2, para. 108-110 "The local controllers that receive this data 205 convert the data into a format appropriate for the specific type of MFE present in its host machines. In some embodiments, the datacenter might include host machines that use feature-based forwarding elements such as ESX hypervisors, flow-based forwarding elements such as kernel virtual machine (KVM) hypervisors running Open vSwitch (OVS), or other types of software forwarding elements. The local controllers 120 receive the configuration data 205 and convert it into the appropriate format (e.g., flow entries for OVS), then distribute this configuration data 210 to their local MFEs 130."; "This configuration data 220 is sent to the control agents 170 through the cloud provider's network (e.g., through the forwarding elements 170).")
h) claim 13,14, the prior art does not teach communication between central controllers at different sites,
In reply to h); Candrashekhar,Fig.2,6, para.6; configuration rules to local controllers operating on host machines in the private datacenter based on span of the rule and distributing these rules to the control system operating in the public datacenter, rules are pushed to the gateway controller by the central controller
i)claim 15,16 the prior art does not teach translation of security group definition,
In reply to i); Candrashekhar, para.3-4,10;enforceing network security policies and placing DCN into security groups defined by public cloud provider and enforcing network security policies and placing DCN into security groups defined by public cloud provider, para.72,101; converting rules, para.211-212,224; teaches public cloud gateway translates the IP address  
j)claim 20,21, the prior art does not teach local network manager receiving logical network configuration data,
In reply to j); Saxena, Fig.1, para.15, network admin input network configuration for management plane, para.16, user(system admin) changes configuration
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Backhean Tiv/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        
Conferees:
/Hitesh Patel/Primary Examiner, Art Unit 2419           
                                                                                                                                                                                            /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.